I concur on the ground set forth in the last part of the opinion, to-wit, that the commission was justified in finding *Page 506 
that there was no satisfactory evidence of a connection between the perforated duodenal ulcer and a strangulated hernia, and that, therefore, regardless of whether the declarations of the decedent to the doctor or others were admissible or not, there would still be no evidence of said connection. It therefore appears to me to be unnecessary in this opinion to determine whether some of the declarations were admissible and some were not. Since it is unnecessary to so determine, I have not examined such declarations for the purpose of determining whether or not they were admissible. For that reason, I am not in a postition to concur in the statement in the prevailing opinion that some of the declarations would be admissible under the language of the Hammond Case, and that some, measured by the same rule stated in that case, would be rejected.